EXHIBIT 10.27

STATE BANCORP, INC.

 

2006 Equity Compensation Plan Restricted Stock Award Agreement

 

This agreement (the “Award Agreement”) dated as of December 31, 2009, (the
“Award Date”), is entered into by and between State Bancorp, Inc., a New York
corporation (the “Company”) and ____________________(the “Grantee”). All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them by the State Bancorp, Inc. 2006 Equity Compensation Plan (the
“Plan”).

 

1.      General. The Restricted Stock granted under this Award Agreement (the
“Restricted Stock Award”) is granted as of the Award Date pursuant to and
subject to all of the provisions of the Plan applicable to Restricted Stock
granted pursuant to Section 8 of the Plan, which provisions are, unless
otherwise provided herein, incorporated by reference and made a part hereof to
the same extent as if set forth in their entirety herein, and to such other
terms necessary or appropriate to the grant hereof having been made. A copy of
the Plan is on file in the offices of the Company.

 

2.      Grant. In consideration of the Grantee’s past service to the Company or
its Subsidiaries, the Company hereby awards to Grantee a total of_________
shares of Restricted Stock (the

“Restricted Stock”), subject to the restrictions set forth in Section 3 hereof
and in the Plan.

 

3.      Restrictions.

 

 

a.

During the period commencing as of the Award Date and until such time as the
Restricted Stock shall have fully vested in accordance with Section 3d (the
“Restricted Period”), the Restricted Stock shall remain subject to forfeiture
and other restrictions set forth below.

 

 

b.

During the Restricted Period and during the additional period (if any)
commencing at the expiration of the Restricted Period and ending on the later of
the first anniversary of the date on which the Restricted Stock fully vests or
the first anniversary of the Grantee’s termination of employment with the
Company and its Subsidiaries and affiliates for any reason (the “Supplemental
Period”), the Restricted Stock shall remain subject to the provisions of Section
17 hereof. If the Grantee violates the restrictions of Section 17 hereof during
the Restricted Period or the Supplemental Period, the Company shall have the
right, but not the obligation, to declare the Restricted Stock forfeited; in
such event, the Company shall repurchase the Restricted Stock from the Grantee
in consideration for a cash payment equal to the monetary payment (if any) made
by the Grantee to the Company to acquire the Restricted Stock or $.01 per share.
Such right shall be exercised no later than thirty days after the expiration of
the Restricted Period and the Supplemental Period.

 

 

c.

None of the shares of Restricted Stock may be sold, exchanged, transferred,
pledged, hypothecated, assigned or otherwise encumbered or disposed of until
they shall have fully vested in accordance with Section 3d and have become
transferable in accordance with Section 3j (whichever occurs last).

 

--------------------------------------------------------------------------------



 

d.

Subject to the Grantee’s continued employment with the Company (or a Subsidiary
thereof), and except as provided below, the Restricted Stock shall vest one
third on March 25, 2012 , one third on March 25, 2013 and the remainder to vest
on March 25, 2014 (each a “Vesting Date”).

 

 

e.

In the event of the Grantee’s death or Disability while the Grantee remains
employed by the Company (or a Subsidiary thereof), the Restricted Stock shall
become vested on a pro rated basis based upon the number of months of the
Grantee’s employment since the Award Date. In the event the Grantee’s employment
with the Company (or a Subsidiary thereof) terminates for any reason other than
by death or Disability prior to the Vesting Date, the Restricted Stock shall be
forfeited immediately.

 

 

f.

Notwithstanding anything to the contrary herein but subject to Section 3j, if
the Company is not the surviving corporation following a Change in Control, and
the Acquiror does not assume the Restricted Stock or does not substitute
equivalent equity awards relating to the securities of such Acquiror or its
affiliates for the Restricted Stock, then the Restricted Stock shall become
fully vested and all restrictions (other than transfer restrictions imposed by
Section 3j) will immediately lapse For all purposes of this Agreement, “Change
in Control” shall mean (a) on or prior to the second anniversary of the Award
Date an event described in 26 C.F.R. section 1.280G-1 (Q/A 27 through 29) or 26
C.F.R. section 1.409A-3(i)(5)(i) and (b) a transaction meeting the definition of
Change in Control contained in the Plan.

 

 

g.

Notwithstanding anything to the contrary herein but subject to Section 3j, if
the Company is the surviving corporation following a Change in Control, or the
Acquiror assumes the Restricted Stock or substitutes equivalent equity awards
relating to the securities of such Acquiror or its affiliates for the Restricted
Stock, then the Restricted Stock or such substitute therefore shall remain
outstanding and be governed by their respective terms and the provisions of the
Plan, except, however, if the Grantee’s employment with the Company (and its
Subsidiaries) is terminated for any reason other than “cause” within eighteen
(18) months following a Change in Control, then the Restricted Stock shall
immediately become fully vested and all restrictions (other than transfer
restrictions imposed by Section 3j) will immediately lapse. For this purpose,
“cause” shall have the meaning assigned to such term under an employment
agreement or change in control agreement between the Company and the Grantee in
effect on the date of this Award Agreement and, in the absence of such an
employment agreement or change in control agreement, shall mean:

 

 

(i)

fraud, misappropriation or intentional material damage to the property or
business of the Company or any Subsidiary, or

 

 

(ii)

commission of a felony whose determination is final and non-appealable, or entry
of a plea of guilty or no contest to the commission of a felony, or

 

 

(iii)

material violation of any material law, rule or regulation applicable to the

 

2

 



 

--------------------------------------------------------------------------------



 

 

Company or any Subsidiary or its respective business.

        For purposes of this provision, no act or failure to act, on the part of
the Grantee, shall be considered “intentional” unless it is done, or omitted to
be done, by the Grantee in bad faith or without reasonable belief that the
grantee’s action or omission was in the best interests of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Grantee in good faith and in the best interests of the Company.

 

 

h.

Intentionally omitted

 

 

i.

During the Restricted Period and the Supplemental Period, the Restricted Stock
shall be recorded in a book entry account in the name of the Grantee.

 

 

j.

On each Vesting Date, a number of vested shares of Restricted Stock with an
aggregate fair market value equal to the aggregate amount of federal, state and
local taxes required to be withheld and remitted directly to taxing authorities
in connection with such Vesting Date (as determined by the Committee) (the “Tax
Withholding Shares”) shall be transferable by the Grantee. The balance of the
Restricted Stock shall become transferable as follows: an aggregate twenty-five
percent (25%) of the Restricted Stock (or if less, the entire number of vested
shares of Restricted Stock) shall be transferable when the Company has repaid at
least twenty-five percent (25%) of the aggregate financial assistance it
received pursuant to the United States Treasury’s Capital Purchase Program (the
“CPP”); an aggregate of fifty percent (50%) of the Restricted Stock (or if less,
the entire number of vested shares of Restricted Stock) shall be transferable
when the Company has repaid at least at least fifty percent (50%) of the
aggregate financial assistance received under the CPP; an aggregate of
seventy-five percent (75%) of the Restricted Stock (or if less, the entire
number of vested shares of Restricted Stock) shall be transferable when the
Company has repaid at least at least seventy-five percent (75%) of the aggregate
financial assistance received under the CPP; and all of the Restricted Stock (or
if less, the entire number of vested shares of Restricted Stock) shall be
transferable when the Company has repaid all of the financial assistance
received under the CPP. For purposes of applying the percentages immediately
preceding sentence, the Tax Withholding Shares shall not be counted.

 

4.      Rights as Stockholder. The Grantee shall be entitled to receive
dividends and shall have the right to vote the Restricted Stock granted
hereunder and shall have all other shareholders’ rights with respect to the
Restricted Stock, with the exception that (i) the Grantee will not be entitled
to delivery of the stock certificate representing the Restricted Stock during
the Restricted Period and the Supplemental Period, (ii) the Company will retain
custody of the Restricted Stock during the Restricted Period and the
Supplemental Period, (iii) failure to attain any vesting conditions established
by the Committee and set forth in this Award Agreement shall cause the
forfeiture of the Restricted Stock in exchange for the payment of the cash
purchase price, if any,

 

3

 



 

--------------------------------------------------------------------------------



paid by the Grantee and (iv) if any dividends are paid in shares of Stock or any
other adjustment is made upon a change in the capital structure of the Company,
any new, substituted or additional securities or other property (other than
normal cash dividends) to which the Grantee is entitled by reason of his or her
Restricted Stock Award will be immediately subject to the same restrictions as
the Restricted Stock with respect to which they were issued.

 

5.    Other Terms and Conditions. The Committee shall have the discretion to
determine such other terms and provisions hereof as stated in the Plan. Without
limiting the foregoing, the Restricted Stock awarded hereunder is intended to
constitute “long-term restricted stock” within the meaning of 31 C.F.R. Part 30,
and this Agreement, and the terms and conditions of the Restricted Stock awarded
hereunder shall be subject to amendment by the Committee, without the consent of
the Grantee or any other party, to the extent necessary to give effect to such
intent.

 

6.      No Right to Employment. Nothing herein shall be deemed to (a) create any
obligation on the part of the Company or any Subsidiary to retain the Grantee in
the employ of, or continue the provision of services to, the Company or any
Subsidiary or (b) be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue as an employee for any period
of time or at any particular rate of compensation.

 

7.    Governing Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of New York without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction.

 

8.      Waiver. The waiver by the Company of a breach of any provision of this
Award Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.

 

9.      Binding Effect. The provisions of this Award Agreement shall be binding
upon the parties hereto, their successors and assigns, including, without
limitation, the Company, its successors or assigns, the estate of the Grantee
and the executors, administrators or trustees of such estate and any receiver,
trustee in bankruptcy or representative of the creditors of the Grantee.

 

10.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.

 

11.    No Impact on Benefits. Restricted Stock Awards are not compensation for
purposes of calculating a Grantee’s rights under any employee benefit plan that
does not specifically require the inclusion of Restricted Stock Awards in
calculating benefits.

 

12.    Beneficiary Designation. Each Grantee may name a beneficiary or
beneficiaries to receive any Restricted Stock that is vested at the Grantee’s
death by executing and delivering to the Company a Beneficiary Designation Form
in the form attached hereto. Each designation will revoke all prior designations
made by the same Grantee and will be effective only when filed in writing with
the Committee. If a Grantee has not made an effective beneficiary designation,
the deceased Grantee’s beneficiary will be the Grantee’s surviving spouse or, if
none, the deceased

 

4

 



 

--------------------------------------------------------------------------------



Grantee’s estate. The identity of a Grantee’s designated beneficiary will be
based only on the information included in the latest Beneficiary Designation
Form completed by the Grantee and delivered to the Company and will not be
inferred from any other evidence.

 

13.    Tax Withholding. The grant of the Restricted Stock Award hereunder does
not result in any immediate tax liability for the Grantee. However, the Grantee
will have taxable income at the time the Restricted Stock Award becomes vested.
The Company shall have the power and the right to deduct or withhold, or require
a Grantee to remit to the Company, the minimum statutory amount to satisfy
federal, state and local taxes required by law or regulation to be withheld as a
result of the vesting of the Restricted Stock acquired under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the vesting of shares arising
from this grant, the Company shall have the right to require such payments from
Grantee, or withhold such amounts from other payments due Grantee from the
Company or any Subsidiary.

 

14.     Compliance with Securities Laws.

 

 

a.

No Restricted Stock Award may be exercised or shares of Stock issued pursuant to
a Restricted Stock Award unless (1) a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), shall at the time of
exercise or issuance be in effect with respect to the shares issuable pursuant
to such award or (2) in the opinion of legal counsel to the Company, the shares
issuable pursuant to such award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.

 

 

b.

The Company may place upon any stock certificate for shares of Stock issued
pursuant to a Restricted Stock Award the following legend or such other legend
as the Board may prescribe to prevent disposition of the shares in violation of
the Securities Act or other applicable law:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (‘ACT’) AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THEM UNDER THE ACT, AND/OR COMPLIANCE
WITH RULE 144 OF THE ACT OR A WRITTEN OPINION OF COUNSEL FOR STATE BANCORP, INC.
THAT SUCH REGISTRATION OR COMPLIANCE IS NOT REQUIRED.”

 

 

c.

The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability with respect to the failure to issue or sell such
shares as to which the requisite authority shall not have been obtained. As a
condition to the issuance of any Stock, the Company may require the Grantee to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation or to make any representation
or warranty with respect thereto as may be requested by the Company.

 

5

 



 

--------------------------------------------------------------------------------



15.    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

16.       Severability. In the event any provision of this Award Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts hereof, and this Award Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

17.    Restrictive Covenants. The Company and its Subsidiaries conduct a
consumer and business banking business (the “Company’s Business”). For all
purposes of this Section 17, the Company’s Geographic Market shall be any town,
county, village or other municipal unit by which the Company or any Subsidiary
maintains an office, and any contiguous town, county, village or municipal unit
(the “Company’s Geographic Market”). The Grantee agrees to the following
covenants:

 

 

(i)

Confidential Information. Unless he obtains the prior written consent of the
Company, the Grantee shall keep confidential and shall refrain from using for
the benefit of himself, or any person or entity other than the Company and its
Subsidiaries (the Company and such Subsidiaries collectively, the “Company’s
Affiliated Group”), any material document or information obtained from a member
of the Company’s Affiliated Group in the course of his employment with any of
them concerning their current or planned future properties, operations or
business, including but not limited to information concerning the Company’s
customers (the “Confidential Information”) unless and until such document or
information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of his own; provided, however, that nothing in this Section 17(a)(i) shall
prevent the Grantee, with or without the Company’s consent, from participating
in or disclosing documents or information in connection with any judicial or
administrative investigation, inquiry or proceeding to the extent that such
participation or disclosure is compelled under applicable law; in such event,
the Grantee shall, to the extent practicable under the circumstances, notify the
Company in advance of and afford the Company an opportunity, at its own expense,
to take action to prevent or limit the scope of such participation or
disclosure.

 

 

(ii)

Proprietary Information. The Grantee acknowledges that, during the course of his
employment, he will, alone or jointly with others, develop or have access to
information (whether in written, oral, electronic or other form) concerning the
Company’s Affiliated Group’s business plans, marketing plans, methods and
surveys, product and service design, development and pricing plans and methods,
customer lists, prospect lists, customer relationship information and need
assessments, profitability assessments, technology, service marks, trademarks
and other intellectual property, trade secrets, know-how and other proprietary
information concerning the Company’s Affiliated Group (the “Proprietary
Information”). The Grantee acknowledges that all such

 

6

 



 

--------------------------------------------------------------------------------



    Proprietary Information is, as between the Grantee and the Company’s
Affiliated Group, the sole property of the Company’s Affiliated Group and that
the Grantee has no right, title or interest therein. During his employment with
the Company and at all times thereafter, the Grantee shall refrain from using
any Proprietary Information for the benefit of any person or entity other than
the Company’s Affiliated Group. At any time upon the Company’s request, and in
any event upon his termination of employment with the Company, the Grantee shall
promptly return to the Company all Proprietary Information in his possession in
any form or media and all laptop computers, cell phones and other property of
the Company’s Affiliated Group in his possession and shall, if requested to do
so by the Company, certify in writing that any Proprietary Information not so
returned has been destroyed.      

 

(iii)

Non-derogation. While employed by the Company or any Subsidiary and at all times
thereafter, the Grantee shall refrain from making any statement (whether or not
in writing) concerning the Company’s Affiliated Group or its business,
operations, customers, directors, officers, employees or owners that he intends,
or that a reasonable person acting in like circumstances would expect, to impair
in any respect the Company’s Affiliated Group’s business, operations or
reputation.

 

 

(iv)

Solicitation. The Grantee, for a period of one (1) year following his
termination of employment with the Company or any Subsidiary, shall not, without
the written consent of the Company, either directly or indirectly:

 

 

(a)

solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company’s Affiliated Group to
terminate his or her employment and accept employment or become affiliated with,
or provide services with or without compensation in any capacity whatsoever to,
any person or entity engaged in a business or line of business or providing a
product or service in direct or indirect competition with the Company’s Business
in the Company’s Geographic Market;

     

 

(b)

provide any information, advice or recommendation with respect to any such
officer or employee to any person or entity that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing, encouraging or enabling any officer or employee of the Company’s
Affiliated Group to terminate his employment and accept employment or become
affiliated with, or provide services with or without compensation in any
capacity whatsoever to, any person or entity engaged in a business or line of
business or providing a product or service in direct or indirect competition
with the Company’s Business in the Company’s Geographic Market; or

     

 

(c)

directly or indirectly solicit, or facilitate in any manner any other person’s
or entity’s solicitation of, business in competition with the Company’s Business
in the Company’s Geographic market from (I) any of the Company’s customers with
whom the Grantee served as a

 

7

 



 

--------------------------------------------------------------------------------



    relationship manager, or whom the Grantee was assigned to solicit on behalf
of the Company, at any time during the period of one (1) year ending on the date
of his termination of employment; (II) any other person or entity which the
Grantee knows to be one of the Company’s customers, or (III) any other person or
entity which the Grantee knows is being actively solicited by the Company on, or
had been identified for active solicitation by the Company at any time during
the period of one (1) year ending on the date of his termination of employment
with the Company.      

 

(b)

Reasonableness of Covenants. The Grantee acknowledges that: (i) the Company has
a legitimate business interest in preserving its investment in its Confidential
Information and Proprietary Information, and the Company’s customers; (ii) the
restrictions set forth in this Section 17 constitute reasonable restrictions to
protect the Company’s legitimate business interests; (iii) such restrictions are
reasonable in duration, geographic scope and scope of business protected; (iv)
observing such restrictions will not unreasonably impair the Employee’s ability
to seek or secure employment following his termination of employment with the
Company; and (v) his employment by the Company constitute adequate consideration
for his adherence to such restrictions. The Grantee hereby waives his right, in
any action or proceeding relating to the enforcement or enforceability of the
provisions of this Section 17, to make any argument or assertion to the
contrary.

 

 

(c)

Reasonable of Damages. The Grantee hereby acknowledges that the forfeiture of
the Restricted Stock as provided herein constitutes reasonable but non-exclusive
damages and waives his right, in any action or proceeding relating to the
enforcement or enforceability of the provisions of this Section 17, to make any
argument or assertion to the contrary.

 

 

(d)

Specific Performance. The Grantee acknowledges that money damages will not be an
adequate remedy for his failure to observe or perform any of the covenants set
forth in Section 17(a). Therefore, the Company shall have the right to apply to
any court of competent jurisdiction for equitable relief, including but not
limited to a temporary restraining order or injunction ordering specific
performance. The Grantee hereby waives his right, in any action or proceeding
relating to any application for equitable relief, to make any argument or
assertion to the contrary.

 

 

(e)

Notification to Subsequent Employers and Potential Employers. Prior to accepting
employment with any person or entity other than a member of the Company’s
Affiliated Group, the Grantee shall disclose to such person or entity the
existence of this Agreement and furnish such person or entity with a copy
hereof. The Company reserves the right, and the Grantee hereby authorizes the
Company (i) to notify any person or entity making a pre-hire or post-hire
inquiry of the Company concerning the Grantee of the existence of this Agreement
and to furnish to such person or entity a copy hereof and (ii) to notify any
person or entity engaged in a business or line of business or providing products
or services in direct or indirect competition with the Company’s Business in the
Company’s

 

8

 



 

--------------------------------------------------------------------------------



    Geographic Market by whom the Grantee is subsequently employed, or with whom
the Grantee is subsequently affiliated as an owner, investor, financier,
director, officer, employee, independent contractor, vendor or service provider,
whether for or without compensation, of the existence of this Agreement and to
furnish to such person or entity a copy hereof.      

 

(f)

Reformation or Modification. In the event that this Section 17 or any portion
hereof shall be found by an arbitrator or court of competent jurisdiction to be
unenforceable as written, such court or arbitrator shall, and is hereby
authorized to, modify this Section 17 or any portion hereof in such manner as he
or it determines to be necessary to render this Section 17 enforceable to the
maximum possible extent and to enforce this Section 17 as so modified.

 

18.    Effective Date; Conditions of Effectiveness. This Agreement and the
Restricted Stock Award evidenced hereby shall take effect on the Award Date;
provided that the following conditions are met: (a) the Grantee is an employee
in good standing of the Company or a Subsidiary of the Company on the Award Date
and (b) the Grantee has executed this Agreement and delivered the executed
Agreement to the Company prior to the close of business on the Award Date. If
either of the foregoing conditions is not met, this Agreement shall not take
effect and the Restricted Stock Award evidenced hereby shall be null and void.

 

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed to be effective as of the date written above.

 

 

State Bancorp, Inc.

Grantee:

            By: Thomas M. O’Brien              President and Chief Executive
Officer      

  

 

9

 



 

--------------------------------------------------------------------------------